450 F.2d 346
UNITED STATES of America, Plaintiff-Appellee,v.Lennard COLEY, Defendant-Appellant.
No. 71-2152 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 18, 1971.

Jim Hudson, Athens, Ga., Robert B. Thompson, Gainesville, Ga., for defendant-appellant.
William J. Schloth, U. S. Atty., Charles T. Erion, J. Reese Franklin, Asst. U. S. Attys., Macon, Ga., for plaintiff-appellee.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
Lennard Coley was convicted of the unlawful possession of equipment intended for use in violation of the Internal Revenue Code.  He complains only of the denial of his motion to suppress certain evidence.  We find no error and the judgment of the District Court is due to be affirmed pursuant to the terms of our Local Rule 21.1


2
Affirmed.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966